Citation Nr: 0011377	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  90-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	David S. Forman, Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



REMAND

The veteran, who had active service from August 1950 to 
August 1954, died in December 1988.

The listed issue came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 decision by the Department 
of Veterans Affairs (VA) Regional Office, Houston, Texas.

The Board, in a decision entered on April 2, 1991, found 
that, since the appellant and veteran were not married to 
each other after March 1981, she was not the veteran's lawful 
spouse for VA purposes at the time of the veteran's death.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  In a memorandum decision dated April [redacted] 1994, the 
Court vacated the Board's decision and remanded the matter 
for proceedings consistent with the Court's decision.

During the pendency of this appeal, an application for VA 
death benefits as the surviving spouse of this veteran was 
received by the originating agency from another party, 
[redacted].  That application was held to constitute a 
request to reopen her claim for recognition as the veteran's 
surviving spouse for the purpose of VA death benefits.  Only 
one widow can receive VA death benefits.  Because this 
intertwined matter had been raised, due process required that 
the Board defer consideration of the appellant's appeal, 
pending its resolution.  The appeal was remanded by the Board 
to the originating agency in November 1995 so that the 
originating agency could adjudicate [redacted]'s request to 
reopen her claim.

The requested benefit was granted to [redacted], in a March 
1997 decision by the originating agency.  This action made 
the pending appeal a simultaneously contested claim.  
38 U.S.C.A. § 7105A.  A notice of disagreement with that 
decision was received from the appellant's attorney in April 
1997.  However, the current record did not show that 
statements of the case addressing the issue of the 
entitlement of [redacted], the appellee, to recognition as 
the veteran's surviving spouse for the purpose of VA death 
benefits were issued to the contesting claimants.  As the 
appellant had contended that her marriage to the veteran 
should be considered as a deemed valid marriage, the issue of 
the appellee's entitlement to recognition as the veteran's 
surviving spouse was determined to be a clearly intertwined 
issue.

While the claim was remanded by the Board in January 1998 for 
the issuance of a supplemental statement of the case 
addressing the issue of the entitlement of the appellee to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits, the current record shows that the 
supplemental statement of the case issued in July 1999 
addressed the issue of the appellant's entitlement to 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits.

Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), due 
process requires that we again defer consideration of the 
appellant's appeal.  The appeal is again REMANDED to the 
originating agency for the following action:

The originating agency should issue a 
supplemental statement of the case to the 
appellant and her attorney as well as to 
the appellee addressing the issue of the 
entitlement of the appellee to 
recognition as the veteran's surviving 
spouse for the purpose of VA death 
benefits and which includes a summary of 
the evidence received since the most 
recent supplemental statement of the 
case.  All of the relevant contested 
claims provisions set out in 38 C.F.R. 
§§ 19.100 to 19.102, 20.500 to 20.504, 
and 20.713 (1999) should be fully 
considered and followed, including those 
provisions relating to the requirement 
that a copy of a party's substantive 
appeal or a summary of the arguments 
presented, be provided to the other 
contesting party.  All parties should be 
given the appropriate period of time in 
which to respond.

When the development has been completed, the case should be 
returned to the Board for further consideration.  The purpose 
of this REMAND is to ensure all due process.  No action is 
required of either party unless and until they receive 
further notice.

The appellant and the appellee have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



